Citation Nr: 1200982	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for necrotizing fasciitis, status-post debridement and wound closure claimed to be a result of Department of Veterans Affairs medical treatment. 

2.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a Board hearing in March 2011; however, she failed to appear.  As such, the Board deems her request for a hearing to be withdrawn. 

The Veteran was afforded a hearing before a Decision Review Officer in October 2010.  A transcript is of record.  

A letter was sent in September 2011 providing the Veteran an opportunity to review the independent medical opinion received pursuant to the Board's request, and to provide any additional evidence or argument during the following 60 day period.  Such 60 day time period has since expired without receipt of any response from the Veteran or her representative, such that the Board will proceed with adjudication.  


FINDINGS OF FACT

1.  The Veteran's necrotizing fasciitis, status-post debridement and wound closure was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or from an event not reasonably foreseeable.

2.  The Veteran has a current psychiatric disability; however, there is no credible evidence in support of an in-service event or injury. 



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for necrotizing fasciitis have not been met.  38 U.S.C.A. §§ 1151, 1157 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011). 

2.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claims, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  In March 2005, the Veteran was notified of the information and evidence needed to substantiate and complete the claim of entitlement to service connection for an acquired psychiatric disability, and in April 2005, the Veteran was notified of the information and evidence needed to substantiate and complete the claim of entitlement to § 1151 benefits.  Additionally, a March 2006 letter provided her with the general criteria for the assignment of an effective date and initial rating.  Although this was not sent prior to the initial determination, subsequently, the claims were readjudicated, and a supplemental statement of the case was provided as recently as October 2010, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  Medical records have also been requested from the Social Security Administration; however, a response that they had been destroyed is of record.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In any case, these Social Security records do not raise a reasonable possibility of substantiating the § 1151 claim because they refer to medical care prior to that VA treatment which is currently under consideration.  When service treatment records, VA records, or records from another government agency are missing, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 5 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

An independent medical opinion has also been obtained on the Veteran's behalf pertaining to the § 1151 claim.  The independent medical report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board finds, however, that the record, which does not reflect credible evidence of an in-service injury or manifestation within a year from service, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the appeal.  See 38 C.F.R. § 3.159(c)(4) (2011).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as credible evidence has not been presented of an in-service injury, as will be discussed in greater detail below.  Id.  

In March 2011, the Veteran was afforded the opportunity to testify before the Board; however, she failed to appear.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted.  

II.  Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran essentially contends that necrotizing fasciitis was caused by VA's carelessness, negligence, lack of proper skill, error in judgment in furnishing medical care, similar instance of fault, or an event not reasonably foreseeable.  She specifically contends that compensation benefits are warranted for necrotizing fasciitis, status-post debridement and wound closure and its residuals under the provisions of 38 U.S.C.A. § 1151, due to inadequate VA treatment in performing a hysterectomy in February 2005 or VA failures in diagnosing and treating her subsequent surgical wound infection, which led to unnecessary additional disability. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. 

From the plain language of the statute, it is clear that to establish entitlement to § 1151 benefits, all three of the following factors must be shown:  (1) disability/ additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseeable event. 

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed on or after October 1, 1997, such as this Veteran's claim.  38 C.F.R. § 3.361(b) states that, to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately. 

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or CWT program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by the veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of the veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  To establish that the provision of training and rehabilitation services or a CWT program proximately caused the veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the additional disability or death.  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C.A. chapter 31 or as part of a CWT program under 38 U.S.C.A. § 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized. 

The Veteran underwent a total abdominal hysterectomy for symptomatic fibroids on February 16, 2005, at a VA Medical Center, for which she gave informed consent, and was discharged on the 18th with prescribed Augmentin, Tylenol # 3, and ibuprofen.

On February 22nd the Veteran called complaining of chills up until three days earlier, and problems with her surgical wound.  

Post-hysterectomy, VA treatment records show the Veteran was hospitalized from February 26 to April 5, 2005, during which time she had an exploratory laparotomy of a non-healing surgical abdominal wound, which was variously noted to be foul smelling with yellow or grey secretions and black discoloration.  There was evidence of surgical changes in the abdominal wall status-post debridement for necrotizing fasciitis.  In early March, pathology reports revealed skin and subcutaneous tissue from the abdominal wall, debridement, evidencing necrosis with dense aggregates of bacteria, acute inflammation and fat necrosis, and abscesses.  By mid-March there was concern over a new area of erythema and very foul smelling foam surrounding the wound, such that fungal cultures were taken.  By March 29 there was less erythema than the day before, no odor, and the wound appeared to be closing in size.  The Veteran was discharged April 5th with instructions to apply Nystatin to the erythematic skin area secondary to a fungal infection, and cover and secure the wound with dry dressings.  

Then, in April 12, 2005, the Veteran reported abdominal pain, and expressed her desire to have her wound examined prior to her next scheduled appointment.  

At an April 15, 2005, appointment, the Veteran reported her wound had bled lightly for several days.  On examination of the abdomen, the incision was noted to be healing very well with clean, pink flesh about 10 centimeters (cm) in length, 2 cm in width, and superficial in depth.  Review of the post-operative course revealed necrotizing fasciitis, status-post debridement complications, and treatment with antibiotics and wound closure (with wound vacuum assisted closure), and then wet-to-dry dressing changes at home.  The wound was noted to look good, with physiologic discharge only, and a refill of wound care supplies was ordered.  Samples taken that day were shown by later lab reports to be positive for Staphylococcus epidermis group, moderate, and Corynebacterium species, moderate.  

On April 16, 2005, the Veteran called concerned her wound was worsening.  She did not report any odor or purulent drainage, fever or chills.  

On April 20, 2005, the Veteran was seen reporting incremental serous sanguineous drainage from her abdominal incision, but denying a foul smelling odor.  The wound was noted to be clean with good granulation tissue, excellent healing with only the upper edge of the incision covered with granulation tissue, and the overhanging lower edge of the incision was completely healed.  There was no erythema, drainage, or induration.  The April 15th wound culture was considered consistent with skin flora, but also included Pseudomonas.  The examiner reasoned that the wound was most likely colonized after her prolonged hospital stay, and decided not to treat the Veteran with antibiotics in the absence of findings consistent with wound infection or systemic illness.  

A follow-up examination in April 2005 noted that the incision, a small area of pink flesh about 6 cm long, 1 cm wide, and superficial in depth, was healing very well, and clean, with no surrounding erythema, induration, or pus.  

On May 2, 2005, the Veteran visited the Wound Clinic at which time she was assessed as having a lower abdominal surgical wound, with 2 very small areas of hypergranulation in the mid-to-lower scar areas.  The areas were cleansed and Silver Nitrate was used to decrease the hypergranulation.  Dry gauze was placed on top, and the Veteran was instructed regarding applying Bacitracin on the open area.  

On May 4, 2005, the Veteran was seen in the emergency room complaining of a fever since the night before, and abdominal pain.  There was redness around the surgical scar, the wound was closed and no drainage was noted.  Intravenous antibiotics were given.  

In July 2011 the Board requested an independent medical opinion regarding the events and disability pertinent to the Veteran's § 1151 claim.  In August 2011, a specialist in infectious diseases, Punidha Sundaram, M.D., reviewed the Veteran's claims folder and offered such an opinion.  Dr. Sundaram summarized the pertinent medical history as including a total abdominal hysterectomy with bilateral salpingo-oophorectomy on February 16, 2005, for symptomatic uterine fibroids.  Dr. Sundaram observed that the Veteran was appropriately given 2gm of IV Cefazolin as pre-operative prophylaxis.  Dr. Sundaram observed that the Veteran's postoperative period was considered unremarkable, and that the Veteran received appropriate post-operative care and advice and was discharged home on oral antibiotics.  Dr. Sundaram noted that on February 26, 2005, the Veteran was admitted with pain and foul smelling discharge from the wound, and was diagnosed as having necrotizing fasciitis.  Dr. Sundaram observed that plastic surgery was consulted, and exploratory laparotomy, abdominal wound debridement and examination under anesthesia were done on the same day as admission.  Dr. Sundaram noted that cultures from the wound grew few alpha hemolytic Streptococci, rare Corynebacterium species and few Enterococcus species, and that appropriate antibiotics were given.  On February 27, 2005, a computed tomography scan of the abdomen and pelvis showed no evidence of abdominal or pelvic abscess.  In addition, Dr. Sundaram observed that there was no gas in the subcutaneous tissue.  Diabetes mellitus had been well controlled during the hospital stay, and wound vacuum was placed.  Dr. Sundaram noted that a plastic surgeon also followed up and the wound was healing well, such that the Veteran was discharged on April 5, 2005.  

Dr. Sundaram indicated that the Veteran's risk factors for necrotizing fasciitis were obesity, with a body mass index of 36, diabetes mellitus, smoking and substance abuse.  Dr. Sundaram noted that the Veteran was a smoker and continued to smoke even after the wound debridement was done, despite being advised to discontinue the use of tobacco.  

As such, Dr. Sundaram concluded that the Veteran did not have additional disability when she was hospitalized for hysterectomy, beyond that which is usually expected after a major surgical procedure.  Dr. Sundaram concluded that the Veteran did have disability during her hospital stay from February 26 to April 5, 2005, because she had a large abdominal wall wound, life-threatening necrotizing fasciitis and a prolonged hospital stay.  Dr. Sundaram opined that the Veteran's disability was, however, not caused by postoperative care by VA.  Dr. Sundaram explained that there was definitely no evidence to suggest that the Veteran's disability was due to carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the part of VA in performing a hysterectomy, post-operative care, management of necrotizing fasciitis, or care after wound debridement.  Dr. Sundaram emphasized that the Veteran had several risk factors for necrotizing fasciitis as previously discussed.  

The basic facts of this claim are not in dispute.  The Veteran had a hysterectomy provided by VA.  Subsequently, she experienced necrotizing fasciitis.  Thus, the main question before the Board is whether the Veteran exhibited additional disability, which was caused by VA.  If so, then the question is whether such additional disability was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or due to an event not reasonably foreseeable. 

Given the evidence as outlined above, the Board finds that the Veteran did not suffer an additional disability that was caused by VA.  Moreover, any additional disability was a foreseeable consequence of her surgical procedure, and the Board finds that the Veteran's necrotizing fasciitis was not caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault based upon the opinion of the independent medical examiner.  Specifically, Dr. Sundaram concluded that the Veteran's disability was not caused by VA's postoperative care, and that there was definitely no evidence that the Veteran's disability was due to carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the part of VA in performing hysterectomy, post-operative care, management of necrotizing fasciitis or care after wound debridement.  The Board finds the independent medical opinion to be highly probative and persuasive in this matter.  The doctor supported her conclusions through discussion of the relevant facts of record.  The Board further notes that there is no competent medical opinion of record to refute the independent medical examiner's conclusions.

The Board appreciates the Veteran's assertions that improper VA care caused necrotizing fasciitis, but notes that the Veteran is competent, as a layperson, to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  She is not, however, competent to offer her medical opinion as to cause or etiology of the claimed disability, as there is no evidence of record that the Veteran has specialized medical knowledge regarding the standard of care for VA clinicians.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opinion on matter requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Absent an opinion finding the impropriety of VA care under the above-noted circumstances, the Board finds that the Veteran is not entitled to § 1151 benefits for her claimed necrotizing fasciitis. 

In conclusion, the preponderance of the evidence is against the award of compensation under the provisions of 38 U.S.C.A. § 1151 for necrotizing fasciitis, claimed as resulting from VA treatment and/or failure to properly treat in relation to the hysterectomy.  As a preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


III.  Entitlement to Service Connection for an Acquired Psychiatric Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic disorders, including psychoses, will be presumed to be service-connected if manifested to a compensable degree within a year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran contends that she is entitled to service connection for an acquired psychiatric disability.  

Service treatment records do not reflect complaints regarding the Veteran's mental health.  

The medical records show that the Veteran has received psychiatric treatment, to include inpatient care, and has been diagnosed as having various psychiatric disabilities, to include schizophrenia, psychosis not otherwise specified, to rule out psychosis due to a head injury, and depression.  The Veteran reported suffering a severe head assault in 1987, although on another occasion she reported a severe head injury in 1991, and she does not appear to clearly know the date of the injury she suffered.  In February 2000 she alluded to the fact that she was injured in service, but never before desired to be service connected for it.  The records show that the Veteran struggled with substance abuse, has been incarcerated, and has struggled with such symptoms as auditory hallucinations, anxiety, delusions and paranoia.  In March 2001 a social worker considered the developmental history provided by the Veteran to be somewhat unreliable as it did not sound plausible and was considered to be a result of psychotic symptoms.  Thus, there is competent evidence of record that the Veteran has a current psychiatric disability.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to attest to an injury and her psychiatric problems, her competency is distinguished from weight and credibility, which is a factual determination regarding her assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that she reports an in-service injury and subsequent psychiatric symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  The Veteran's suggestion that there was an in-service event or injury is not credible given the vagueness of her statement, coupled with a lack of consistency in describing when her head injury occurred.  

When considering all the evidence of record, the Board finds that a psychiatric disability was not incurred in service.  Although the Veteran has a current psychiatric disability, there is no credible evidence of an in-service injury or event, and her psychiatric disability did not begin until after the one-year presumptive period, and the evidence of record does not support service connection.  Specifically, the statements of record give numerous inconsistent dates, and even inconsistent reasons for the psychiatric disability.  Thus, this claim turns on a matter of in-service incurrence, and although the Veteran is competent to attest to an event or injury and her symptomatology, the Veteran's assertions are not considered credible.  This does not equate to the evidence being in relative equipoise, as the Board finds the preponderance of the evidence is against the claim.  

Absent competent and credible evidence linking the Veteran's psychiatric disability to service, service connection for a psychiatric disability must be denied on a direct basis.  Furthermore, there is nothing showing that the Veteran had a psychiatric disability within the first post-service year, so service connection for a psychiatric disability is also denied on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Consequently, the Board finds the evidence of record is against the award of service connection for the Veteran's acquired psychiatric disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to § 1151 benefits for necrotizing fasciitis, status-post wound debridement and closure following a hysterectomy is denied.  

Entitlement to service connection for an acquired psychiatric disability is denied.  




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


